Exhibit 10.21

 

EXECUTION VERSION

 

WAIVER AGREEMENT

 

WAIVER AGREEMENT, dated as of July 18, 2014 (this “Waiver Agreement”), between
Hertz Vehicle Financing LLC, a special purpose Delaware limited liability
company (“HVF”), and The Hertz Corporation, a Delaware corporation (“Hertz”),
and acknowledged and agreed to by The Bank of New York Mellon Trust Company,
N.A., (the “Trustee”).  Reference is made to that certain Third Amended and
Restated Master Motor Vehicle Operating Lease and Servicing Agreement, dated as
of September 18, 2009 (as amended prior to the date hereof, the “Lease”),
between HVF, as Lessor, and Hertz, as Lessee and Servicer.  Unless otherwise
specified, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Lease.

 

RECITALS

 

WHEREAS, HVF has previously issued (i) Series 2009-2 5.29% Rental Car Asset
Backed Notes, Class A-2; (ii) Series 2009-2 5.93% Rental Car Asset Backed Notes,
Class B-2; (iii) Series 2010-1 3.74% Rental Car Asset Backed Notes, Class A-2;
(iv) Series 2010-1 4.73% Rental Car Asset Backed Notes, Class A-3;
(v) Series 2010-1 5.70% Rental Car Asset Backed Notes, Class B-2;
(vi) Series 2010-1 6.44% Rental Car Asset Backed Notes, Class B-3;
(vii) Series 2011-1 2.20% Rental Car Asset Backed Notes, Class A-1;
(viii) Series 2011-1 3.29% Rental Car Asset Backed Notes, Class A-2;
(ix) Series 2011-1 4.17% Rental Car Asset Backed Notes, Class B-1;
(x) Series 2011-1 4.96% Rental Car Asset Backed Notes, Class B-2;
(xi) Series 2013-1 1.12% Rental Car Asset Backed Notes, Class A-1;
(xii) Series 2013-1 1.83% Rental Car Asset Backed Notes, Class A-2;
(xiii) Series 2013-1 1.86% Rental Car Asset Backed Notes, Class B-1;
(xiv) Series 2013-1 2.48% Rental Car Asset Backed Notes, Class B-2; and
(xv) Series 2009-1 Variable Funding Rental Car Asset Backed Notes (such
(i) through (xv) collectively, the “Legacy Notes”);

 

WHEREAS, Hertz previously announced that it would delay filing its 10-Q for the
fiscal quarter ended March 31, 2014 (the “March 2014 Quarterly Financial
Statements”);

 

WHEREAS, Hertz has not furnished (or caused to be furnished) the March 2014
Quarterly Financial Statements as of the date of this Waiver Agreement;

 

WHEREAS, the failure of Hertz to furnish (or cause to be furnished) the
March 2014 Quarterly Financial Statements (and the lapse of the applicable cure
period) has resulted in an Operating Lease Event of Default under the Lease;

 

WHEREAS, as part of the process of completing the March 2014 Quarterly Financial
Statements, Hertz will be restating its financial statements with respect to
fiscal year 2011 and will be revising its financial statements with respect to
fiscal years 2012 and 2013, which revisions may require a restatement of those
financial statements (any such revisions or restatements, collectively, the
“Restatement”);

 

WHEREAS, due to the Restatement, Hertz will not be furnishing, or causing any
other person to furnish, any financial statements, including the March 2014
Quarterly Financial Statements, the quarterly financial statements for the
fiscal quarter

 

--------------------------------------------------------------------------------


 

ending June 30, 2014 and the quarterly financial statements for the fiscal
quarter ending September 30, 2014 (such financial statements for the fiscal
quarters ending June 30, 2014 and September 30, 2014, the “Future THC Financial
Statements”), until after it has completed its review of its financial records
for fiscal years 2011, 2012 and 2013;

 

WHEREAS, the Restatement, together with any failure to furnish (or cause to be
furnished) any of the March 2014 Quarterly Financial Statements or the Future
THC Financial Statements prior to December 31, 2014, are collectively referred
to herein as the “Specified Events”;

 

WHEREAS, pursuant to Section 8.7(b) of the Base Indenture, HVF may not, without
the prior written consent of the Trustee, acting at the direction of the
Requisite Indenture Investors, waive the terms of the Lease; provided that, if
any such waiver does not materially adversely affect the Indenture Noteholders
of one or more, but not all, Series of Indenture Notes, any such Series of
Indenture Notes that is not materially adversely affected by such waiver shall
be deemed not to be Outstanding for purposes of obtaining such consent (and the
related calculation of Requisite Indenture Investors shall be modified
accordingly);

 

WHEREAS, HVF has furnished an Officer’s Certificate to the other signatories
hereto that this Waiver Agreement does not materially adversely affect the
Indenture Noteholders of any Series of Indenture Notes other than the Legacy
Notes;

 

WHEREAS, HVF has received consent of the Requisite Indenture Investors (as the
related calculation has been modified pursuant to the two immediately preceding
recitals) to effect this Waiver Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENTS

 

SECTION 1.                                                    Waiver.  HVF, as
Lessor, hereby expressly waives any Potential Operating Lease Event of Default
or Operating Lease Event of Default, in any such case, directly or indirectly
arising out of or in connection with the Specified Events; provided that, HVF
does not hereby waive any other Operating Lease Events of Default, such as those
(i) arising in connection with the bankruptcy of Hertz, whether or not any such
events or conditions are related to the Specified Events, or (ii) arising in
connection with breaches of representations, warranties or covenants that are,
in any such case, not related to the Specified Events.

 

SECTION 2.                                                    Restatement. For
the avoidance of doubt, none of this Waiver Agreement or any document furnished
in connection therewith constitutes an acknowledgement by any of HVF or any of
its Affiliates that a Restatement, if any, would result in any Potential
Operating Lease Event of Default, Operating Lease Event of Default, Potential
Amortization Event, Amortization Event or Limited Liquidation Event of Default,
and each of HVF and each of its Affiliates reserves all of its rights under the
Related Documents in connection therewith.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.                                                    Governing Law. 
THIS WAIVER AGREEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS WAIVER
AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

SECTION 4.                                                    Entire Agreement. 
This Waiver Agreement constitutes the entire agreement of the parties relating
to the subject matter hereof and supersedes any prior agreements, whether
written or oral with respect to the subject matter hereof.  This Waiver
Agreement cannot be amended, supplemented or otherwise modified without the
written agreement of each party hereto.

 

SECTION 5.                                                    Effectiveness. 
This Waiver Agreement shall be effective upon its execution and delivery by all
the parties hereto.

 

SECTION 6.                                                    Counterparts. 
This Waiver Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute one and the same Waiver
Agreement.

 

SECTION 7.                                                   
Trustee.                     The Trustee shall not be responsible for the
recitals contained herein, or for the validity or sufficiency of this Waiver
Agreement.  In acknowledging and agreeing to this Waiver Agreement, the Trustee
has all of the rights, protections and immunities given to it under the
Indenture, all of which are incorporated by reference herein.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

HERTZ VEHICLE FINANCING LLC, as Lessor

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Treasurer

 

 

 

 

 

THE HERTZ CORPORATION, as Servicer and Lessee

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Senior Vice President and Treasurer

 

 

Acknowledged and Agreed:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity
but solely as Trustee

 

 

 

 

By:

/s/ Diane Moser

 

Name:

Diane Moser

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------